Case 7:18-cv-03924-VB Document 34 Filed 10/26/18 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
— X

 

TERESA SALVATI,
Plaintiff,

 

v. : ORDER

DO |
STILLWELL SUPPLY CO. d/b/a STILLWELL - : cv 3924 (VB)
EQUIPMENT CORP.;WILLIAM CONFORTI;
and ROBERT CONFORTI, individually and in
their capacity as joint shareholders of Stillwell
Equipment Corp.,
Defendants.
ee et ie sn ~ ne oe am xX

 

On October 25, 2018, the parties in this Fair Labor Standards Act case filed a settlement
agreement (Doc, #32-1), and a joint statement explaining the basis for the agreement (Doc. #32),
as required by Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015).

The Court has considered the following factors: (i) the parties’ position as to the proper
valuation of plaintiffs claims; (ii) the risks and costs of continuing to litigate; (iii) that plaintiff is
represented by counsel; (iv) that plaintiff no longer works for defendants; (v) that the settlement
was reached as a result of the Court’s mediation program; (vi) the fact that the non-
disparagement clauses are mutual and do not restrict the parties from making “truthful remarks”;
and (vii) the fact that the confidentiality clause permits plaintiff to disclose the alleged violations
and terms of the settlement to the public and her former coworkers.

Plaintiff's counsel does not seek attorney’s fees from this settlement.

Based on the foregoing, the Court finds the settlement agreement is fair and reasonable,
and the product of arm’s-length negotiation, not fraud or collusion.

Accordingly, the parties’ settlement agreement (Doc. #32-1) is APPROVED, and the case
is DISMISSED.

The Clerk is instructed to close this case.

Dated: October 26, 2018
White Plains, NY
SO ORDERED:

Vr

Vincent L. Briccetti !
United States District Judge

Mw
